Citation Nr: 1200661	
Decision Date: 01/09/12    Archive Date: 01/20/12

DOCKET NO.  09-23 270A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi




THE ISSUES

1.  Entitlement to an effective date earlier than April 13, 2006, for the award of service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an evaluation in excess of 30 percent for PTSD.




ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel



INTRODUCTION

The Veteran served on active duty from November 1966 to November 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In October 2010, the Veteran submitted a VA Form 9, Appeal to the Board, wherein he indicated that he wanted to have a hearing before the Board at the RO.  See id. at Item # 8.C.  No hearing has been scheduled, and the Veteran has not indicated he wanted to withdraw his request for a hearing before the Board.

Additionally, in a January 2011 rating decision, the RO continued the 30 percent evaluation for PTSD.  In a March 2011 statement from the Veteran, he referenced the January 2011 decision and, liberally construing the arguments therein, disagrees with the January 2011 rating decision.  Thus, a statement of the case should be issued.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case for the issue of entitlement to an evaluation in excess of 30 percent for PTSD.  The Veteran should be apprised of his right to submit a substantive appeal and to have his claim reviewed by the Board.  The RO/AMC should allow the Veteran and his accredited representative the requisite period of time for a response. 

2.  Schedule the Veteran for a Board hearing before a Veterans Law Judge at the RO.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

